—Proceeding pursuant to CPLR article 78 to review a determination of the respondent Plainedge Union Free School District, dated January 4, 1995, which, after a hearing, adopted the findings of the Judicial Hearing Officer that the petitioner was guilty of misconduct and incompetency and dismissed her from her position as Stenographic Secretary.
*862Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The respondent’s determination that the petitioner made false entries on her time sheets was supported by substantial evidence (see, Matter of Lahey v Kelly, 71 NY2d 135; Matter of Pell v Board of Educ., 34 NY2d 222). Further, the penalty of dismissal was not so disproportionate to the offenses committed as to be shocking to one’s sense of fairness (see, Matter of Linfield v Nyquist, 48 NY2d 1005; Matter of Pell v Board of Educ., supra; Matter of Clark v Canandaigua City School Dist., 179 AD2d 1006, affd 80 NY2d 912; Matter of Antignano v Gunn, 134 AD2d 344).
The petitioner’s remaining contentions are without merit.
Bracken, J. P., Santucci, Goldstein and McGinity, JJ., concur.